SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):May 18, 2011 BIO-AMD, INC. (Exact name of registrant as specified in its charter) Nevada 000-52601 20-5242826 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3rd Floor, 14 South Molton Street London, UK W1K 5QP (Address of principal executive offices) (Zip Code) +44(0)8445-861910 (Registrant’s telephone number, including area code) Flex Fuels Energy, Inc. (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events Attached hereto as Exhibit 99.1 is a press release issued on May 18, 2011 by Bio-AMD, Inc., f/k/a Flex Fuels Energy, Inc. (the “Company”),announcing that FINRA has approved the change of the Company’s name to Bio-AMD, Inc. and its trading symbol to “BIAD” effective at the opening of business on May 18, 2011. Item 9.01Financial Statements and Exhibits (d)Exhibits: ExhibitNo. Exhibit Description Press Release dated May 18, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Bio-AMD, Inc. Dated:May 18, 2011 By: /s/Tom Barr Name:Tom Barr Title: Chief Executive Officer
